                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )
                             NOTICE OF LIS PENDENS

       Notice is hereby given that on the 12th day of August, 2019, an amended

counterclaim (the “Amended Counterclaim”)1 was filed herein by Dina Klempf Srochi, as

Trustee of the Laura Jean Klempf Revocable Trust, a Florida Trust, and Dennis L.

Blackburn, as Assistant Trustee of the Jean Klempf Trust against Foodonics International,

Inc., a Florida corporation, Kevin Jacques Klempf, BAM Commercial Holdings, LLC, a

Florida limited liability company, BAM Residential Holdings, LLC, a Florida limited

liability company, and BAM Investment Group, LLC, a Florida limited liability company

(collectively “Counterclaim Defendants”), involving the following real property located in

St. Johns County, Florida:

               Property commonly known as 615 Summer Place identified
               by the following St. Johns County Tax Collector as being
               owned by BAM Commercial Holdings, LLC and being the
               following tax parcel number:

                                        0663020615

               and as more particularly described in Exhibit 1 attached (the
               “ 615 Summer Place Property”).


       The pending Amended Counterclaim alleges that certain properties, including the

615 Summer Place Property, have been the subject of past and future fraudulent transfers

in violation of Chapter 726, Florida Statutes. The relief sought for such fraudulent transfers

includes, among other things, (i) avoidance of the transfers, (ii) injunctions restraining and

enjoining Counterclaim Defendants from further transferring, encumbering, liquidating or




1
 This Notice of Lis Pendens relates to the Amended Counterclaim which was filed in this case on
August 12, 2019 (Doc. No. 142).
                                              2
distributing any asset (including the 615 Summer Place Property) or incurring any debt

that would impair any such asset or (iii) both.

         The pending Amended Counterclaim also seeks, among other things, a declaratory

judgment that BAM Commercial Holdings, LLC, BAM Residential Holdings, LLC and

BAM Investment Group, LLC and all other properties owned by them, Foodonics, Jacques

Klempf and their respective successors and assigns, including the 615 Summer Place

Property, are subject to the claims for relief being sought against each of the Counterclaim

Defendants in the Amended Counterclaim.

         Dated this 16th day of August, 2019.


                                                SMITH HULSEY & BUSEY


                                                By:    /s/ James H. Post
                                                       James H. Post
                                                       Michael E. Demont
                                                       R. Christopher Dix

                                                Florida Bar Number 175460
                                                Florida Bar Number 364088
                                                Florida Bar Number 036988
                                                One Independent Drive, Suite 3300
                                                Jacksonville, Florida 32202
                                                (904) 359-7700
                                                (904) 359-7708 (facsimile)
                                                jpost@smithhulsey.com
                                                mdemont@smithhulsey.com
                                                cdix@smithhulsey.com

                                                Attorneys for Dina Klempf Srochi, as
                                                  Trustee, and Dennis L. Blackburn,
                                                  as Assistant Trustee, of the Laura Jean
                                                  Klempf Revocable Trust


01038019.2



                                             3
                                    Exhibit 1
                       (the “ 615 Summer Place Property”)


Condominium Unit No. 615, SURF VILLAS CONDOMINIUM, together with an undivided
interest in the common elements thereto, according to the Declaration of
Condominium thereof recorded in Official Records Book 569, page 727, as amended
from time to time, of the Public Records of St. Johns County, Florida.

Said property is more commonly known as 615 Summer Place, Ponte Vedra Beach, FL
30282; Parcel ID Number: 0663020615
